United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           July 7, 2003

                                                         Charles R. Fulbruge III
                       FOR THE FIFTH CIRCUIT                     Clerk



                           No. 02-51318

                         Summary Calendar



JAMES H BELCHER

                     Plaintiff - Appellant

     v.

JAMES D ROCHE, Secretary of the U S Air Force

                     Defendant - Appellee

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                         SA-00-CA-1052-OG
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     The plaintiff, James Belcher, appeals the grant of summary

judgment in favor of the defendant, the Secretary of the United

States Air Force (“Air Force”), and final judgment of dismissal,

in which the district court dismissed all nine of the Belcher’s

civil rights claims with prejudice.   Belcher also appeals the

district court’s order denying his motions to compel documents.

     On September 21, 2000, Belcher brought suit, pro se, raising

nine claims of unlawful discrimination against the Air Force.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No.
                               -2-

The facts underlying these claims arose in connection with

Belcher’s civilian employment as a GS-6 medical technician at

Armstrong Drug Testing Laboratory on Brooks Air Force Base in San

Antonio, Texas, from sometime in 1996 until his termination on

October 18, 1997.   Specifically, in his complaint, Belcher

contends that the following acts by the Air Force were the result

of race discrimination and age discrimination: (1) he was not

selected for a promotion on April 12, 1996; (2) he received a

“decertification” on June 27, 1996;** (3) he receive an annual

performance rating of “excellent” rather than “superior” on

August 15, 1996; (4) he received a second “decertification” on

November 7, 1996; (5) he received a third “decertification” on

February 14, 1997; (6) he received an annual performance rating

of “unacceptable” on April 2, 1997; (7) the Air Force issued a

“performance improvement period” (“PIP”) on April 2, 1997; (8)

the Air Force placed two negative memoranda regarding his job

performance in his personnel file on July 28 and August 8, 1997;

and (9) he was involuntarily removed from federal service

employment on October 17, 1997.

     Upon review of the district court’s thorough twenty-two page

opinion, we agree with the district court that the lion’s share

of Belcher’s claims are not actionable “adverse employment

actions” under Title VII of the Civil Rights Act of 1964 and the


     **
      Air Force regulations require technicians to be certified
in order to perform extraction and instrumental analysis
procedures. A decertification may result, as in this case, from
tube swaps - causing tubes containing laboratory specimens
awaiting testing to be out of order or causing the contents of
these tubes to be transferred into another sample.
                                No.
                                -3-

Age Discrimination in Employment Act.   Specifically, all but two

of Belcher’s claims are inactionable because they are

“interlocutory or mediate” decisions that might lead to ultimate

decisions rather than “ultimate employment decisions,” such as

hiring granting leave, discharging, promoting or compensating.

Watts v. Kroger Co., 170 F.3d 505, 511-12 (5th Cir. 1999).

     As to Belcher’s remaining two claims - his failure to

promote claim and his wrongful termination claim - Belcher has

simply failed to proffer any competent summary judgment evidence

demonstrating a genuine issue of material fact regarding whether

the Air Force’s decisions were motivated by discrimination.     See

Deines v. Tex. Dept. Of Protective and Regulatory Serv., 164 F.3d

277, 281 (5th Cir. 1999).   To the contrary, the undisputed record

reveals that Belcher was terminated only after being decertified

on three separate occassions within a one-year period and only

after being given four separate opportunities to gain re-

certification, none of which was successful.

     We further find that the district court did not abuse its

discretion in denying Belcher’s motions to compel evidence.   On

April 17, 2001, Belcher submitted a document production request

with eleven separate production items to the Air Force, to which

the Air Force timely responded on June 4, 2001.   Consistent with

Belcher’s request, the Air Force identified 450 pages of

responsive documents which had also been produced in response to

similar discovery requests during administrative proceedings.

The Air Force also certified that two separate searches for

responsive documents (totaling over thirty hours of search time)
                                No.
                                -4-

had been made.    Before the Air Force’s deadline to respond to the

discovery requests had expired, on May 21, 2001, Belcher

submitted (but did not file) a motion to compel documents with

the district court.   This motion was denied by the district court

on June 8, 2001.   On June 27, 2001, Belcher filed a renewed

motion to compel, contending that the Air Force had destroyed

evidence.   This motion was also denied by the district court.   As

the Air Force has consistently supplied Belcher with

documentation throughout the long course of this litigation -

which has included review by two separate EEOC administrative

judges, the EEOC’s office of federal operations, the merit

systems protection board and the district court, we are not

persuaded by Belcher that the district court abused its

discretion in denying his motions to compel here.

     We AFFIRM.